 


109 HR 4088 IH: Protect Our Homes Act
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4088 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To impose limitations on the use of eminent domain for purposes of economic development. 
 
 
1.Short titleThis Act may be cited as the Protect Our Homes Act. 
2.Limitations on use of eminent domain 
(a)In GeneralNo Federal, State, or local governmental entity may use the power of eminent domain to take private property for economic development purposes unless the entity meets the conditions of subsection (b). 
(b)ConditionsTo meet the conditions of this subsection, a Federal, State, or local governmental entity must be able to demonstrate the following: 
(1)The property that is subject to the taking constitutes a significant public health or safety risk. 
(2)The entity has examined all reasonable alternatives to the taking, and has set forth its findings in a series of public hearings. 
(3)The entity has provided notice of the taking and an opportunity for public comment. 
(4)If the property is to be used for residential development, the entity has required that the development include affordable housing for individuals, families, and seniors in an amount proportional to the number of residences condemned. 
(5)If the property is to be used for commercial development, the entity has required the availability of additional affordable housing for individuals, families, and seniors in an amount proportional to the number of residences condemned to be located in a comparable housing market.  
(6)The entity has provided just compensation for the property reflecting the following: 
(A)Fair market value. 
(B)Relocation costs consistent with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.). 
(C)Projected market value of the property after redevelopment. 
(7)The entity has disclosed its basis for determining the amount of compensation specified in paragraph (6). 
(8)The entity has provided a process by which the affected community may petition to put the proposed development to a ballot initiative at the earliest practicable time. 
3.Enforcement 
(a)Ineligibility for Federal fundsFailure to comply with the requirements of section 2 renders a State or local governmental entity ineligible for Federal financial assistance under any program administered by the Department of Housing and Urban Development.  
(b)NoncomplianceThe Secretary of Housing and Urban Development shall provide for enforcement of the limitation contained in subsection (a). 
 
